Citation Nr: 1502122	
Decision Date: 01/15/15    Archive Date: 01/27/15

DOCKET NO.  12-31 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to an increased initial evaluation for right knee strain, currently rated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	New York State Division of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife



ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1974 to February 1977.

This matter comes before the Board of Veterans' Appeals (the Board) from an April 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.

The Board has not only reviewed the Veteran's physical claims file, but also his electronic claims file to ensure a total review of the evidence.  Additionally, it is apparent that since the claims file was being forwarded to the Board, a temporary folder may have been created.  Accordingly, on remand, all records contained in the temporary folder, if any, should be associated with the claims file.

The Veteran had a hearing before the undersigned Veterans' Law Judge (VLJ) in March 2013.  A transcript of the hearing has been associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Initially, the Board notes that there may be outstanding evidence that is pertinent to the Veteran's appeal.  In a May 2001 statement, the Veteran indicated he was in receipt of disability insurance from the Social Security Administration (SSA).  In Murincsak v. Derwinski, 2 Vet. App. 363, 370 (1992), the United States Court of Appeals for Veterans Claims (Court) found that VA's duty to assist specifically included requesting information from other Federal departments.  The Court has further held that VA must obtain SSA records that may have a bearing on claims for VA benefits.  See Waddell v. Brown, 5 Vet. App. 454 (1993).  As the record is somewhat ambiguous as to the status of the Veteran's SSA disability benefits and records from SSA are not in the claims file, reasonable efforts must be made to obtain the Veteran's SSA records.

Moreover, the evidence of record suggests the Veteran's right knee symptoms may have worsened since his VA examination in October 2011.  Thus, the Board finds that a contemporaneous VA medical examination of the Veteran's right knee is warranted.  See Littke v. Derwinski, 1 Vet. App. 90, 92 (1990) (noting that VA's duty to assist includes the conduct of a contemporaneous medical examination, in particular where it is contended that a service-connected disability has become worse); see also Snuffer v. Gober, 10 Vet. App. 400 (1997).

Accordingly, the case is REMANDED for the following actions:

1.  Associate any temporary file that is at the AOJ with the claims folder.

2.  Request, directly from the SSA, complete copies of any determination (including re-adjudications) on a claim for disability benefits pertaining to the Veteran from that agency as well as the records, including medical records, considered in adjudicating the claim.  Associate any secured records with the electronic claims file.

If after continued efforts to obtain Federal records VA concludes that it is reasonably certain they do not exist or further efforts to obtain them would be futile, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e) (2014) and given an opportunity to respond.

3.  Obtain any other outstanding VA treatment records and associate them with the claims file.

4.  Then, schedule the Veteran for an appropriate examination to determine the current severity of his service-connected right knee disability.  The claims folder, including a copy of this remand, must be made available to the examiner in conjunction with the examination.  

Any indicated studies should be performed and the examination report should comply with all appropriate protocols for rating knee disabilities.  The examiner should obtain a history from the Veteran.  All pertinent pathology found on examination should be noted on the evaluation report.

The extent of any incoordination, weakened movement, and excess fatigability on use should also be described by the examiner.  If feasible, the examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.  

The examiner should express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups to include as a result of pain.  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss, if feasible.  If such is not feasible, the examiner should explain why.  

The examiner should discuss whether the Veteran's right knee exhibits any recurrent subluxation or lateral instability.  If subluxation or instability is found, the examiner should provide information concerning the severity thereof.

5.  Ensure completion of the foregoing and any other development deemed necessary, then readjudicate the Veteran's claim.  If the claim remains denied, the Veteran should be provided with a Supplemental Statement of the Case and an opportunity to respond.  The case should then be returned to the Board for appropriate appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

